Title: To Thomas Jefferson from James Madison, 11 September 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Sepr. 11. 1802
          
          Yours of the 10th. is duly recd. I answered by duplicates Mr. Sumter’s resignation as soon as it had been submitted to you. Mr. Livingston’s request that he may appt. a successor has not yet been answered. It is probable he will expect to know your determination in the first letter that may be written to him. The blanks of which Mr. Brent reminded you, came to me from you some time ago, and were sent on to him with my signature.
          You will receive herewith two letters from Mr Livingston of May 28, & June 8th. and one from Mr. King of June 20th. I am glad to find that Otto is to share in the negociations concerning Louisiana, because it is probable he may retain the original policy of France on that subject, and because his destination to this country gives him an interest in a policy that will be welcome to us. The arrival of Dupont also will be very apropos. The reasoning of Mr. L. to the Spanish Minister, has a certain degree of force, but if not managed cautiously may commit us in other points of view.
          We can not yet fix the day of our visit to Monticello. Yours as ever
          
            James Madison
          
        